                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

RAFAEL ARROYO, JR.                   CASE NO.
                                     2:19−cv−05254−DSF−FFM
            Plaintiff(s),
     v.                       Order to Show Cause re
MJM VALLEJO MINI−MARKET INC., Dismissal for Lack of
et al.                        Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, MJM Vallejo Mini−Market Inc. failed to plead or otherwise
  defend within the relevant time. The Court orders plaintiff to show cause in
  writing on or before December 5, 2019 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: November 21, 2019                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
